DETAILED ACTION

1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.  Applicant’s amendment, filed 10/12/2018, has been entered.
     Claims 1, 2, 4-6, 13 and 14 have been amended.
     Claims 10-12 have been canceled.
     Claims 15-20 have been added.

     Applicant’s amendment, filed 12/20/2020, has been entered.
     Claims 7, 8 have been amended.
    
      Claims 1-9 and 13-20 are pending and are currently under Restriction Requirement set forth herein.

4.     REQUIREMENT FOR UNITY OF INVENTION

     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
     The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

    When Claims Are Directed to Multiple Categories of Inventions:

     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
     (1) A product and a process specially adapted for the manu-facture of said product; or
     (2) A product and process of use of said product; or
     (3) A product, a process specially adapted for the manufac-ture of the said product, and a 
           use of the said product; or
     (4) A process and an apparatus or means specifically designed for carrying out the said 
          process; or
     (5) A product, a process specially adapted for the manufac-ture of the said product, and an 
          apparatus or means specifically designed for carrying out the said process.

     Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Election/Restrictions

     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

     Group I, claims 1-9, 13-16, 20, drawn CFH-immunoglobulin fusion proteins and 
                    compositions thereof.

     Group II, claims 17-19, drawn methods of preparing a CFH-immunoglobulin fusion proteins.

     The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     The instant claims lack unity of invention by not providing a contribution over the prior art teachings set forth in the Written Opinion of the International Searching Authority of the corresponding PCT/CN2016/112504 (07/06/2017), filed 06/28/2018 in the instant application (see entire document. 

     Therefore, the claimed CFH-immunoglobulin fusion proteins and methods of preparing CFH-immunoglobulin fusion protein does not provide a special technical feature that is a con-tribution over the prior art. 

6.  Species Election

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           

     In addition to the electing a Group from above, the following species election is set forth.  

     Applicant is further required to elect one particular CFH-immunoglobulin fusion protein,
     including providing the following information with respect to the elected species of the CFH part (e.g., CFH sequence), SCR fragments and combinations thereof, CFH derived from human, mice, rats, etc., 
      including providing information of the immunoglobulin heavy chain region (e.g., CH1, CH2, CH3 regions, Fc fragments (e.g., hinge region), Fc derived from human, mice, rat, etc., the particular heavy chain constant region, including combinations thereof (e.g. IgG1, IgG2, IgG2/IgG4)  
       including the order of the CFH and Fc parts and 
       electing whether the CFH and Fc are covalently linked, and electing the peptide linkers and amino acid sequences (e.g., see claim 7)

      whether the CFH and Fc are being non-covalently linked and being mediated by two interacting bridging proteins and electing the bridging proteins (e.g., see claim 7), 
       including whether the CFH-immunoglobulin fusion protein are bivalent or multivalent
 or NOT bivalent / multivalent, including electing whether or NOT, the CFH parts are linked in tandem by two or more CFH fragments, which are the same or different (e.g., see claim 9).

      The recitation of “for the prevention and treatment of a thrombus formation on the surface of medical device” (see claims 13-14) is read as an intended use and NOT the fusion protein / composition itself.
       If applicant’s intent was to claim a medical device, newly amended or added claims may be subject to further restriction or election of species

7.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.

     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

8.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

9. Given that Group I and Group II are distinct in that Group I is drawn to CFH-immunoglobulin fusion proteins and Group II is drawn to synthesizing and using cDNA sequences in methods of preparing,
     Groups I and II are not subject to rejoinder.  

     In the instant case, fusion proteins and DNA sequences (vectors and host cells) are distinct because their structures, physiochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 25, 2021